El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
(Regla 50)
De entrada, las consecuencias políticas, el debate dentro o fuera del país y las especulaciones que puedan derivarse de los resultados del plebiscito —en cuanto al status o las elecciones generales— no son de incumbencia judicial. Nuestra función es velar por el fiel acatamiento de la Cons-titución y las leyes. Nuestro sistema de vida democrático sufre cuando los criterios particulares que ostentan en de-terminada época los funcionarios encargados de ejecutar la ley, prevalecen sobre las mayorías electorales.
II
Procede en jurisdicción original,(1) al amparo de la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A, sin ulterior trámite, acoger el mandamus instado por el Ledo. *373Eudaldo Báez Galib, como elector pro se, para ordenar a la Secretaria de Estado, Hon. Norma Burgos, a cumplir con el Art. 29 de la Ley del Plebiscito, Ley Núm. 249 de 17 de agosto de 1998.
Están presentes los requisitos para su expedición, a saber, la demanda jurada va dirigida contra principales funcionarios públicos y se trata de un asunto de gran importancia e interés público que requiere la más pronta adjudicación. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 411 (1982), y casos allí citados.
I — I HH
En lo pertinente, el Art. 29 de la referida Ley Núm. 249 dispone que “[e]l Presidente de la Comisión Estatal de Elecciones deberá enviar una certificación de los resultados del Plebiscito al Gobernador de Puerto Rico y al Secretario de Estado. ... El Gobernador, a su vez, certificará el resultado al Presidente y al Congreso de Estados Unidos y a la Asamblea Legislativa de Puerto Rico. El Secretario de Estado publicará en los medios de comunicación el resultado del escrutinio general”. (Enfasis suplido.)
La Asamblea Legislativa asignó(2) a la Secretaria de Es-tado publicar en los medios de comunicación los resultados del plebiscito. La lectura racional y desapasionada del ar-tículo antes citado revela que en dicha encomienda, de ca-rácter integral y ministerial, hay una ausencia total de discrecionalidad. Veamos.
*374Como paso inicial, el estatuto dispone que el Presidente de la Comisión Estatal de Elecciones prepare y envíe una certificación oficial de los resultados del escrutinio —con-tabilización de las papeletas adjudicadas a las columnas, más las nulas y depositadas en blanco— al Gobernador y a la Secretaria de Estado. La ley manda a dichos funciona-rios, sin excusa o discreción alguna, a publicar y remitir, respectivamente, tales resultados conforme la certificación del Presidente de la Comisión Estatal.
No cabe otra interpretación. La certificación del Presi-dente de la Comisión Estatal de Elecciones de 22 de diciembre de 1998, constituye el único documento oficial, que ha de ser certificado y publicado íntegramente, sin cambio alguno. Como tal, no es susceptible de ser modificado, sea alterando su orden o su contenido. El mandato legislativo no confiere libertad a la Secretaria de Estado, Honorable Burgos, ni al Gobernador, Honorable Rosselló González, para apartarse de la aludida certificación original.
Frente a esta situación, conforme los anejos unidos a la petición de mandamus, el 24 de diciembre el Departa-mento de Estado publicó un “Aviso” en el que citaba como autoridad el Art. 29 de la Ley del Plebiscito, supra. La publicación no cumple con la ley. Es un arreglo peculiar que tiene el efecto de destacar y situar como fórmula triun-fante de status a la estadidad, adjudicándole valor mayori-tario, con exclusión del verdadero resultado. Dicha publi-cación relega a un segundo plano —la incluye entre las papeletas blancas y nulas— los resultados de la quinta co-lumna (“Ninguna de las Anteriores”), menoscabando la in-tención de la Asamblea Legislativa, que para proteger la libertad de conciencia de todos los electores y el imperativo constitucional de orden jurisprudencial,(3) reconoció la op-ción de rechazar todas las propuestas de status según éstas fueron definidas. Tal actuación desmerece el valor del voto inextricablemente unido a una alternativa incorporada le-*375gislativamente en la papeleta, y que a diferencia de las nulas y las en blanco, confería a los electores una opción específica. La publicación del Departamento de Estado es un acto de preterición electoral. Tiene como resultado el absurdo de no contabilizar el cincuenta punto tres por ciento (50.3%) de los electores que legítimamente la apoyaron.
El Departamento de Estado no podía interpretar a su modo los resultados del plebiscito y apartarse de la certifi-cación oficial del Presidente de la Comisión Estatal. El único curso de acción legal específico era publicar los resul-tados en los medios de comunicación, reproduciendo fiel e íntegramente la certificación del Presidente de la Comisión Estatal.
h-4 HH
En torno al mandamus dirigido al Gobernador, Honorable Pedro Rosselló, nos abstenemos en esta etapa de darle curso. Más allá de unas manifestaciones que se le atribu-yen, no hay en autos prueba suficiente de que, en un tér-mino razonable, el Gobernador, Honorable Rosselló Gonzá-lez, al remitir al Presidente, al Congreso de Estados Unidos y a la Asamblea Legislativa los resultados del Ple-biscito, vaya a omitir la certificación oficial aquí aludida. Se le concede un término de veinte (20) días para que ex-ponga su posición al respecto.
Se dictará sentencia parcial para emitir un “mandamus” dirigido a la Secretaria de Estado, Hon. Norma Bur-gos, para que dentro del término de tres (3) días proceda, al amparo del Art. 29 de la Ley del Plebiscito, supra, a publi-car fielmente los resultados del Plebiscito, incorporando ex-clusivamente el texto total de la certificación del Presidente de la Comisión Estatal de Elecciones.
El Juez Asociado Señor Rebollo López emitió una opi-nión disidente. El Juez Asociado Señor Corrada Del Río *376disintió por entender que el curso decisorio seguido por el Tribunal viola los principios más elementales del debido procedimiento de ley al conceder el remedio de mandamus contra la Secretaria de Estado sin darle la oportunidad de ser oída, por lo que la decisión del Tribunal constituye un decreto inconstitucional e ilegal.

 La Ley de Recursos Extraordinarios define el mandamus, como un auto altamente privilegiado dirigido a una persona o personas, a una corporación o a un *373tribunal de inferior jerarquía, requiriéndole el cumplimiento de algún acto que en el auto se exprese y que está dentro de sus atribuciones o deberes. 32 L.P.R.A. see. 3421. Los demandados fueron emplazados el 15 de enero de 1999.


 Es función primordial del Secretario de Estado promulgar todas las procla-mas y órdenes del Gobernador, así como todas las leyes decretadas por la Asamblea Legislativa. 3 L.P.R.A. sec. 51. Además, el Secretario de Estado tiene que cumplir con todas las obligaciones que la Asamblea Legislativa le asigne. 3 L.P.R.A. see. 53(1).


 Sánchez y Colón v. E.L.A. I, 134 D.P.R. 445 (1993).